Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-5, 7-11, 13-16, 18-19 and 22-27 are pending and are being considered.
Claims 1, 8, 11, 14, 18, 22 and 24-27 are currently amended.
Claims 6, 12, 17 and 20-21 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 and 01/25/2022 was filed after the mailing date of the application no. 16/399905 on 04/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and by Email from David Lukach Reg. No. 62,579 on 02/04/2022.
AMEND THE CLAIMS AS FOLLOWS:


receiving, by one or more processors of a computing device, an indication from a distributor device of one or more files for distribution, the computing device distinct from the distributor device, the indication of the one or more files including a query initiated by the distributor device;
performing, by the one or more processors of the computing device, the query on meta data accessible to the computing device to identify the one or more files, wherein identifying the one or more files is conditioned upon at least one of access rights of a user of the distributor device and release bundle write permissions of the user;
generating, by the one or more processors of the computing device, a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising, for each file of the one or more files, file meta data corresponding to the file and bundle meta data corresponding to an entirety of the one or more files;
tracking, by the one or more processors of the computing device, permission levels of release content corresponding to the bundle;
attaching, by the one or more processors of the computing device, a signature to the bundle to generate a signed bundle; 
receiving, by the one or more processors of the computing device, a selection from the distributor device, the selection of one or more node devices to receive the signed bundle; [[and]] 
initiating, by the one or more processors of the computing device, a distribution transaction session that includes transmission of the signed bundle to each of the one or more node devices;
verifying, by the one or more processors of the computing device, that the signed bundle is transmitted to the one or more node devices, the verifying comprising:
receiving, by the one or more processors of the computing device, for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and
for each of the received checksums of the at least one file included in the one or more transaction directories, determining, by the one or more processors of the computing device, whether the received checksum matches a checksum corresponding to the one or more files; and
closing, by the one or more processors of the computing device, the distribution transaction session based on the verifying.
6.	(Canceled).
8.	(Currently Amended) The method of claim 1, further comprising: 
receiving, by the one or more processors of the computing device from a first node device of the one or more node devices after transmission of the signed bundle[[,]], a bundle checksum generated by the first node device; and
determining, by the one or more processors of the computing device, whether the received bundle checksum matches a bundle checksum generated based on the entirety of the one or more files.
11.	(Currently Amended) The method of claim 1, further comprising: 
receiving, by the one or more processors of the computing device, a request to initiate [[a]] the distribution transaction session from the distributor device; and


12.	(Canceled).
14.	(Currently Amended) A system for distributing a software release, the system comprising:
a computing device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to:
receive an indication from a distributor device of one or more files for distribution, the computing device distinct from the distributor device, the indication of the one or more files including a query initiated by the distributor device;
perform the query on meta data accessible to the computing device to identify the one or more files, wherein identifying the one or more files is conditioned upon at least one of access rights of a user of the distributor device and release bundle write permissions of the user;
generate a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising, for each file of the one or more files, file 
track permission levels of release content corresponding to the bundle;
attach a signature to the bundle to generate a signed bundle;
receive a selection from the distributor device, the selection of one or more node devices to receive the signed bundle; [[and]]
initiate a distribution transaction session that includes transmission of the signed bundle to each of the one or more node devices;
verify that the signed bundle is transmitted to the one or more node devices, the verifying comprising:
receive for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and
for each of the received checksums of the at least one file included in the one or more transaction directories, determine whether the received checksum matches a checksum corresponding to the one or more files; and
close the distribution transaction session based on the verifying.
17.	(Canceled).
18.	(Currently Amended) A method for receiving a software release, the method comprising:
initiating, by one or more processors of a target release device, a release bundle transaction session corresponding to a software release;
conditioned upon at least one of access rights of a user of the distributor device and release bundle write permissions of the user, the signed release bundle information comprising, for each file of the one or more files corresponding to the signed release bundle information, file meta data corresponding to the file and bundle meta data corresponding to an entirety of the one or more files; 
verifying, by the one or more processors of the target release device, a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys;
after verification of the source, identifying, by the one or more processors of the computing device, a transaction directory; 
verifying, by the one or more processors of the target release device, each of the one or more files is included in the transaction directory;
generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory;
authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on the checksum for the entirety of the one or more files included in the transaction directory matching a bundle checksum included in the signed release bundle information; and
and based on the checksum for the entirety of the one or more files included in the transaction directory matching the bundle checksum.
20.	(Canceled).
21.	(Canceled).
22.	(Currently Amended) The method of claim 18, further comprising: 


applying, by the one or more processors of the target release device, [[the]] file meta data included in the signed release bundle information to the one or more files transferred to the memory.
24.	(Currently Amended) The method of claim 18, further comprising: 
in response to a determination that each of one or more files corresponding to the signed release bundle information is not included in the transaction directory, rejecting, by the one or 
25.	(Currently Amended) A system for receiving a software release, the system comprising:
a target release device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to:
initiate a release bundle transaction session corresponding to a software release;
receive a bundle including signed release bundle information from a computing device distinct from the target release device and from a distributor device that initiates a query for performance at the computing device to identify one or more files for distribution conditioned upon at least one of access rights of a user of the distributor device and release bundle write permissions of the user, the signed release bundle information comprising, for each file of the one or more files corresponding to the signed release bundle information, file meta data corresponding to the file and bundle meta data corresponding to an entirety of the one or more files;
verify a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys; 

verify each of the one or more files is included in the transaction directory;
generate a checksum for an entirety of the one or more files included in the transaction directory;
authorize transfer of the one or more files from the transaction directory to a memory of a node device based on the checksum for the entirety of the one or more files included in the transaction directory matching a bundle checksum included in the signed release bundle information; and 
close the release bundle transaction session in response to verification, based on the signed release bundle information, that each of the one or more files is included in the transaction directory and based on the checksum for the entirety of the one or more files included in the transaction directory matching the bundle checksum, making the one or more files corresponding to the software release available for download via an application program interface (API).
26.	(Currently Amended) The system of claim 25, wherein the one or more processors are further configured to execute the instructions to cause the one or more processors to:
generate, for each of the one or more files included in the transaction directory, a file checksum; and

compare the generated file checksums to received file checksums included in the signed release bundle information
27.	(Currently Amended) The system of claim 26, wherein the bundle meta data comprises a release name and a release version, and wherein the signed release bundle information further includes one or more file checksums corresponding to the one or more files

Response to arguments
Applicants arguments filled on 11/02/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-5, 7-11, 13-16, 18-19 and 22-27 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards a system and method that provide for distributing a software release. For example, a server (e.g., deployment system/application) may identify one or more files for distribution as a software release and generate a release bundle that includes release bundle 
Claims 1 and 14 recites distinct and unique feature of “generating, by the one or more processors of the computing device, a bundle based on the one or more files…. tracking, by the one or more processors of the computing device, permission levels of release content corresponding to the bundle….. verifying, by the one or more processors of the computing device, that the signed bundle is transmitted to the one or more node devices, the verifying comprising: receiving, by the one or more processors of the computing device, for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and for each of the received checksums of the at least one file included in the one or more transaction directories, determining, by the one or more processors of the computing device, whether the received checksum matches a checksum corresponding to the one or more files” including other limitations in the claims.
Claims 18 and 25 recites a distinct and unique feature of “….verifying, by the one or more processors of the target release device, a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys; generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on the checksum for the entirety of the one or more files included in the transaction directory matching a bundle checksum included in the signed release bundle information” including other limitations in the claims.

The closest prior art Ericson (US 20150002431) is directed towards a method and a system that provide distributed code repository management. Control of the distributed code repository management is shared among multiple users, such that no single entity is needed to oversee the entire code repository. As described herein, users may perform source code commit transactions that provide new software packages and updates to existing software packages to the distributed code repository. A source code commit transaction includes providing a link to a software package (or by providing the software package itself) to a plurality of networked computing nodes that are managed or owned by other users, in various embodiments. The software package may include one or more source code files and/or one or more software resource files relied upon by the source code, such as libraries, images, sounds, icons, and so forth.
Ericsson teaches generating bundle containing one or more files, attaching a signature to the generated bundle and initiating transmission of the signed bundle to one or more node devices, Ericsson fails to teach verifying, by the one or more processors of the target release device, a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys; generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; authorizing, by the one or more processors of the target release device, transfer of the one or 
The closest prior art Katariya et al (US 20150317145) is directed towards an apparatus for notifying an enterprise administrator of new products and updates is described. The apparatus includes a packager module for interfacing with a software provider server. The packager module displays one or more software packages on a first device, where each of the one or more software packages is installed on one or more end user devices. Each end user device is remote from the first device, and each software package comprising one or more products. The packager module indicates each product in the one or more software packages that has a new product or update available. The new product or update is based on information from a software provider of the one or more products or updates. The packager module receives a selection of the one or more software packages to be updated.
Katariya teaches receiving an indication from computing device of the release bundle ready to be installed and receiving from the distributor device a selection of one or more node device of the signed bundle, however just like Ericson, Katariya also fails to teach verifying, by the one or more processors of the target release device, a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys; generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on the checksum for the entirety of the one or more files included in the transaction directory matching a bundle checksum included in the signed release bundle information.

“….generating, by the one or more processors of the computing device, a bundle based on the one or more files…. tracking, by the one or more processors of the computing device, permission levels of release content corresponding to the bundle….. verifying, by the one or more processors of the computing device, that the signed bundle is transmitted to the one or more node devices, the verifying comprising: receiving, by the one or more processors of the computing device, for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and for each of the received checksums of the at least one file included in the one or more transaction directories, determining, by the one or more processors of the computing device, whether the received checksum matches a checksum corresponding to the one or more files” in claims 1 and 14
“….verifying, by the one or more processors of the target release device, a source of the signed release bundle information, the source associated with tracking of permission levels of release content corresponding to the bundle, wherein verifying the source of the signed release bundle information is based at least in part on one or more encryption keys; generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on the checksum for the entirety of the one or more files included in the transaction directory matching a bundle checksum included in the signed release bundle information” in claims 18 and 25
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436